Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The previous 112 rejection over claim 21 is withdrawn due to applicant’s arguments.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 17,19-28, 30,31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kevin(Jalapeno Cheese Crackers) in view of DuBois(US 5098723) and Green(Cheddar Sriracha Snack Mix) as evidenced by FreeDictionary.com(Industrial Process).
	Regarding claim 17, Kevin teaches a method of seasoning a snack food comprising the steps of(p.4-5):
Applying topically to an uncooked cracker dough, a first partial seasoning comprising a solid seasoning in the form of a plurality of granules(salt granules are applied to uncooked cracker dough);
A carrier for the salt in the form of olive oil(olive oil and salt are applied to the outside of uncooked cracker dough). 
Cooking the coated cracker dough in an oven 
Kevin teaches on p.6 “Experiment with the flavors, keep them nice and thin. I use smoked sea salt on top, but feel free to use whatever you like.” With this statement, Kevin suggests modification and combination of seasonings on the top of the unbaked cracker dough but does not specifically teach that the salt granules themselves comprise a mixture of flavors. However, Dubois teaches a low sodium granular seasoning composition comprising NaCl, a bulking agent(i.e. carrier), and a binder(abstract). Dubois teaches that the granular seasoning composition can comprise other seasonings besides NaCl such as onion, pepper, garlic, MSG, etc(col 4, line 41-44).
Dubois teaches that the low sodium seasoning composition provides a given level of salty flavor intensity with less sodium, thus reducing the health risks associated with a high sodium intake such as high blood pressure and heart disease(col 1, line 1-15). It would have been obvious to use the granulated low sodium seasoning composition of Dubois comprising NaCl, a carrier, and a binding agent as the salt composition topically applied to the uncooked cracker dough of Kevin in order to reduce the sodium content of the snack food while still providing the same salty taste, thus reducing the health risks associated with a high sodium intake. It would have been obvious to include a mixture of seasonings such as NaCl and garlic in the granule of DuBois in order to provide a variety of flavors to the cracker as encouraged in Kevin. 
Kevin teaches applying a first partial seasoning topically to the uncooked crack dough but does not specifically teach applying a second partial seasoning topically to the cracker product after baking. However, Green teaches a cheddar sriracha snack mix formed by mixing of cereal pieces, crackers(Chees-Its), peanuts, and pretzels and coating the mix with melted butter and spices including sriracha, worchestire sauce, onion powder, garlic powder, salt, and cayenne pepper(p.3). Green teaches that the snack mix is “loaded with spice and flavor”(p.2). It would have been obvious to modify the method of Kevin and DuBois by applying a second partial seasoning topically to the crackers after baking as taught in Green in order to add additional spice and flavor. Kevin already teaches the use of spicy flavors such as jalapeno and also encourages experimenting with and combining flavors. Therefore, the use of additional spicy seasonings such as sriracha would complement the flavors of the cracker in Kevin. 
Regarding claim 19, DuBois renders obvious applying seasoning granules on the uncooked cracker dough of Kevin as required in claim 17. Dubois teaches that the granules have a particle size distribution between about 14 and 80 U. S. Standard Mesh(165 to 1,400 microns)(col 2, line 57-68), which overlaps the claimed range of a volume average particle size of  250 to 1400 microns. DuBois teaches that the particle size allows for the seasoning composition to taste, handle, and flow like table salt( col 2, line 57-68). It would have been obvious to modify Kevin in view of DuBois by having the granular seasoning composition topically applied to the unbaked cracker dough have a volume average particle size of 165 to 1,400 microns in order to provide a low sodium seasoning composition that tastes, handles, and flows like table salt. 
Regarding claims 20-21, DuBois renders obvious applying seasoning granules on the uncooked cracker dough of Kevin as required in claim 17. DuBois teaches that the granules are in the form of composite particles built up through a process of agglomeration of a plurality of primary NaCl particles using a binder solution(col 4, line 7-15). The binder solution comprises a binder agent in the form of maltodextrin(col 4, line 1-4). DuBois teaches that the seasoning composition is free-flowing and dust free and has low hygroscopicity, and desirable taste advantages of granular salt(col 2, line 37-41). It would have been obvious to use a maltodextrin binder in the granulated seasoning composition of Kevin as taught in DuBois in order to provide a low sodium seasoning composition that is free-flowing and dust free and has low hygroscopicity, and desirable taste advantages of granular salt. 
Regarding claim 22, DuBois renders obvious applying seasoning granules on the uncooked cracker dough of Kevin as required in claim 17. DuBois teaches that the granulated seasoning is formed by mixing NaCl particles with water and a binder(i.e. a binder solution)(col 4, line 7-14). DuBois further teaches that the NaCl can be combine with other flavors and spices(col 4, line 41-44). Therefore, when mixing the NaCl with other spices, water, and a binder, the binder solution would comprise seasoning ingredients as claimed. 
Regarding claim 23, DuBois renders obvious applying seasoning granules on the uncooked cracker dough of Kevin as required in claim 17. DuBois teaches that the granules have a bulk density of less than 0.6g/cc(600g/l)(col 2, line 14-24). DuBois teaches that the seasoning granules taste and handle like table salt but have a reduced level of sodium(col 2, line 25-32). It would have been obvious to modify the seasoning granules of Kevin to have a bulk density of less than 600g/l as taught in DuBois in order to achieve a low sodium seasoning composition that tastes and handles like table salt. 
Regarding claim 24, DuBois renders obvious applying seasoning granules on the uncooked cracker dough of Kevin as required in claim 17. DuBois teaches that the seasoning granule can comprise tastants such as MSG in order to provide a variety of low sodium spice compositions(col 4, line 41-44). It would have been obvious to modify the seasoning granules topically applied to Kevin to include tastants such as MSG in order to provide a low sodium spice composition. 
Regarding claim 25, Green renders obvious applying a second partial seasoning comprising melted butter and onion powder and garlic powder(p.3) onto the baked cracker of Kevin in view of DuBois. It would have been obvious to substitute the melted butter for olive oil since Kevin teaches the use of olive oil topically on the unbaked dough(p.4). The use of the same oil throughout the snack food would provide even consistency and taste. 
 Onion and garlic provide a distinctive aroma. Therefore, the second partial seasoning comprising onion and garlic powder mixed with olive oil is considered an “aroma oil” as claimed. 
Regarding claims 26-28, Kevin, Dubois and Green teach a seasoned cracker (farinaceous snack food) made by the method of claim 17.  
Regarding claim 30 and 31, Kevin, DuBois and Green render obvious the process and snack food as produced in claim 17 but do not explicitly disclose that the snack food is prepared by an “industrial process”.
However, according to Vocabulary.com, an “industrial process” is defined as “A systematic series of mechanical or chemical operations that produce or manufacture something”. Therefore, the mere process of systematically following a recipe and making the cracker product taught in Kevin, Green and DuBois would be considered an “industrial process” under the broadest, most reasonable interpretation. 
As per the definition, the term “industrial” does not preclude an at home process because many people produce goods at of their home. At most, this definition pertains to larger scale production of the cracker product which can still happen at a person’s home. 
Furthermore, nothing in claim limits method to certain machines or processes that would be involved in an “industrial process”. In other words, the term “industrial process” does not actually limit the steps or mechanisms involved in the claimed method.   
Even if the applicant was limiting an “industrial process” to one taking place in a factory, one of ordinary skill in the art could easily scale up the methods of Kevin, DuBois and Green in a much larger capacity than the “at home” method. The claimed method merely involves coating and baking of dough products. These processes are well known in the food industrial could easily be done at a much greater capacity. 
Please see MPEP 2144.04 III Automating a manual activity(emphasis added)
In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958) (Appellant argued that claims to a permanent mold casting apparatus for molding trunk pistons were allowable over the prior art because the claimed invention combined "old permanent-mold structures together with a timer and solenoid which automatically actuates the known pressure valve system to release the inner core after a predetermined time has elapsed." The court held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art.).
Therefore, automating the process of making the seasoned snack food of the prior art on an industrial scale would be considered obvious. 

Claims 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kevin(Jalapeno Cheese Crackers) in view of DuBois(US 5098723) and Green(Cheddar Sriracha Snack Mix) further in view of Bunick(US 5094862).
Regarding claim 29, DuBois teaches that the binder solution can comprise any suitable binder but does not specifically teach that it comprises methyl cellulose. However, Bunick teaches a salt substitute granule comprising a non-sweet carbohydrate with a sodium chloride coating(abstract). Bunick teaches that the composition comprises a granulating agent such as methyl cellulose that aids in retaining the salt agglomerates together and provides a smoothness and body texture to the product. It would have been obvious to use methyl cellulose in the binder solution of DuBois because Bunick teaches that it functions as an acceptable binder/granulating that retains the salt granules together and provides a smoothness and body texture to the product. 


Response to Arguments
Applicant's arguments filed 6/1/2022 have been fully considered but they are not persuasive. 
The applicant argues that it wouldn’t have been obvious to perform the method of both Kevin and Green as an industrial process since both references teach an “at home” process.
However, no definition of the term “industrial process” is provided in the instant spec. As such, one must turn to the dictionary definition to determine the broadest, most reasonable interpretation.  
According to Vocabulary.com, an “industrial process” is defined as “A systematic series of mechanical or chemical operations that produce or manufacture something”. Therefore, the mere process of systematically following a recipe and making the cracker product taught in Kevin, Green and DuBois would be considered an “industrial process” under the broadest, most reasonable interpretation. 
As per the definition, the term “industrial” does not preclude an at home process because many people produce goods at of their home. At most, this definition pertains to larger scale production of the cracker product which can still happen at a person’s home. 
Furthermore, nothing in claim limits method to certain machines or processes that would be involved in an “industrial process”. In other words, the term “industrial process” does not actually limit the steps or mechanisms involved in the claimed method.   
Even if the applicant was limiting an “industrial process” to one taking place in a factory, one of ordinary skill in the art could easily scale up the methods of Kevin, DuBois and Green in a much larger capacity than the “at home” method. The claimed method merely involves coating and baking of dough products. These processes are well known in the food industrial could easily be done at a much greater capacity. 
Please see MPEP 2144.04 III Automating a manual activity(emphasis added)
In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958) (Appellant argued that claims to a permanent mold casting apparatus for molding trunk pistons were allowable over the prior art because the claimed invention combined "old permanent-mold structures together with a timer and solenoid which automatically actuates the known pressure valve system to release the inner core after a predetermined time has elapsed." The court held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art.).
Therefore, automating the process of making the seasoned snack food of the prior art on an industrial scale would be considered obvious. 
	Ultimately, one of ordinary skill in the art would look at all knowledge in the coating art, including both at home and industrial processes. As such, one would easily be able to combine at home and “industrial processes” to arrive at the applicant’s invention. 
	 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE D LEBLANC whose telephone number is (571)270-1136. The examiner can normally be reached 8AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE D LEBLANC/Primary Examiner, Art Unit 1791